Citation Nr: 0931853	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to April 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (RO). 

In his September 2008 submission, the veteran, by way of his 
representative, indicated that "his disability has resulted 
in an impairment to earning capacity . . . [h]e has been 
rendered completely unemployable because of the 
symptomatology of his chronic lumbosacral strain, notably his 
loss of balance and frequent falls."  A recent decision by 
the United States Court of Appeals for the Federal Circuit 
indicated that even if a veteran did not explicitly raise the 
issue, where the veteran presented persuasive evidence of his 
unemployability, a claim for entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU) was raised.  See Comer v. Peake, 552 
F.3d 1362, 1368 (Fed. Cir. 2009).  Because this matter has 
not been adjudicated by the RO, it is accordingly referred to 
the agency of original jurisdiction for appropriate action.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran seeks an evaluation greater than 60 percent for 
his service-connected lumbosacral strain.  Specifically, the 
veteran's representative argued in his September 2008 
informal hearing presentation that the veteran should be 
considered for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (2008), as he argued that the 
schedular criteria could not adequately contemplate the true 
disability picture created by the veteran's lumbosacral 
strain.  Moreover, the representative requested a new VA 
examination complete with multiresonant imaging testing, to 
determine the current severity of the veteran's service-
connected disability.

The veteran's last formal spine examination was conducted in 
October 2006; thus, the findings from that examination are 
almost three years old, and there is insufficient evidence in 
the VA outpatient treatment records associated with the 
claims file on which to base an evaluation of the veteran's 
symptomatology since that time.  VA's duty to assist includes 
providing a new medical examination when a veteran asserts or 
provides evidence that a disability has worsened and the 
available evidence is too old for an adequate evaluation of 
the current condition.  See Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2008).  
Thus, a new examination must be conducted.  

Finally, the United States Court of Appeals for Veterans 
Claims recently held that 38 U.S.C.A. § 5103(a) requires VA 
to notify a claimant that, in order to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In addition, if the diagnostic code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id.  Under the circumstances of 
this case, additional notice pursuant to Vazquez-Flores is 
required for the veteran's increased compensation claim.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice that 
meets the requirements set out in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), to include notice that the 
veteran must provide or request that VA 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
consequent effect on employment and 
daily life; notice of the specific 
requirements of the pertinent diagnostic 
codes; notice of the assignment of 
disability evaluations and effective 
dates; and notice of the types of 
evidence available to establish 
entitlement to an increased evaluation.

2.  The veteran must be afforded the 
appropriate VA examination(s) to 
determine the current severity of his 
service-connected spine disorder.  The 
claims folder and a copy of this Remand 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
An electromyelogram of the lower 
extremities, and multiresonant imaging 
test of the lumbar spine, must be 
accomplished. 

The examiner must state whether there is 
any evidence of favorable or unfavorable 
anklyosis of the spine, and determine 
the range of motion of the lumbar, 
thoracolumbar and cervical spine, in 
degrees, noting by comparison the normal 
range of motion of the spine.  It must 
also be determined whether there is 
weakened movement, excess fatigability, 
or incoordination attributable to the 
veteran's lumbar spine disorder, 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable anklyosis due 
to any weakened movement, excess 
fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the lumbar 
spine could significantly limit 
functional ability during flare-ups or 
during periods of repeated use, noting 
the degree of additional range of motion 
loss or favorable or unfavorable 
anklyosis due to pain on use or during 
flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the veteran's 
lumbar spine disorder, to include those 
found as a result of the multiresonant 
imaging test and/or electromyelogram 
noted above.  It must also be noted 
whether the veteran has intervertebral 
disc syndrome; if so, the examiner must 
state whether the veteran experiences 
incapacitating episodes, as defined by 
38 C.F.R. § 4.71a, and the frequency and 
total duration of such episodes over the 
course of the past 12 months.  

Finally, the examiner must provide an 
opinion as to whether the veteran is 
unable to obtain or retain employment 
due only to his service-connected 
lumbosacral strain, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  The opinion must 
be based on the review of the claims 
file, interview of the veteran, and the 
work and educational history survey 
findings provided in the record.  

A complete rationale for any opinions 
expressed must be given.  The report 
prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for the 
aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Once the above actions have been 
completed, and after any further 
development necessary as a result of the 
above action is completed, the RO must 
readjudicate the veteran's claim for an 
increased evaluation for service-
connected lumbosacral strain, to include 
consideration of 38 C.F.R. §§ 3.321 
(2008).  If any benefit on appeal 
remains denied, a supplemental statement 
of the case must be issued, to include a 
discussion of 38 C.F.R. §§ 3.321, and 
the veteran and his representative must 
be afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran's claim has been pending for almost ten years.  
As such, this claim must be afforded expeditious treatment.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


